DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 05/16/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,368,796. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-25 of U.S. Patent No. 11,368,796 are clearly anticipated or similar in scope to the rejected claims 1-25 of the U. S. Pat. App (No. 17/745,838) with only obvious wording variations. For example:
U. S. Pat. App No. 17/745,838
U.S. Patent No. 11,368,796
19. A binaural hearing system comprising:
a first hearing device configured for placement at, or in, a first ear of a user, 
the first hearing device comprising a first microphone arrangement and a first processing unit, wherein the first microphone arrangement comprises
 a first in-ear microphone configured to pick-up sound pressure associated with a first ear; and 
a second hearing device configured for placement at, or in, a second ear of the user, the second hearing device comprising a second microphone arrangement and a second processing unit, 
wherein the second microphone arrangement comprises a second in-ear microphone arranged to pick-up sound pressure associated with a second ear; 
wherein the first hearing device and the second hearing device are connectable through a wireless communication link; 
wherein the first processing unit is configured to: receive a first microphone signal generated by the first in-ear microphone, receive contralateral audio data representative of a second microphone signal transmitted from the second hearing device to the first hearing device via 10the wireless communication link, estimate a first interaural level difference based on the first microphone signal and the contralateral audio data, determine a first gain for the first microphone signal based on a level of the first microphone signal in accordance with a first level-versus-gain 15characteristic, adjust the first gain, and apply the adjusted first gain to the first microphone signal to generate a first output signal.
19. A binaural hearing aid system comprising:
a first hearing aid configured for placement at, or in, a first ear of a user, 
the first hearing aid comprising a first microphone arrangement and a first digital processor, wherein the first microphone arrangement comprises 
a first in-ear microphone configured to pick-up sound pressure inside a first ear canal; and 

a second hearing aid configured for placement at, or in, a second ear of the user, the second hearing aid comprising a second microphone arrangement and a second digital processor, 
wherein the second microphone arrangement comprises a second in-ear microphone arranged to pick-up sound pressure in a second ear canal; 
wherein the first hearing aid and the second hearing aid are connectable through a wireless communication link; 
wherein the first digital processor is configured to: receive a first microphone signal generated by the first in-ear microphone, receive contralateral audio data representative of a second microphone signal transmitted from the second hearing aid to the first hearing aid via the wireless communication link, estimate a first interaural level difference based on the first microphone signal and the contralateral audio data, determine a first gain for the first microphone signal based on a level of the first microphone signal in accordance with a first level-versus-gain characteristic, adjust the first gain, and apply the adjusted first gain to the first microphone signal to generate a first output signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651